             Case 2:16-cv-00287-cr Document 217 Filed 06/02/20 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF VERMONT

  GARRETT SITTS, et al.,

             Plaintiffs,

  v.
                                                            Civil Action No. 2:16-cv-00287-cr

   DAIRY FARMERS OF AMERICA, INC. and
   DAIRY MARKETING SERVICES, LLC,

             Defendants.


                           DECLARATION OF ALFRED C. PFEIFFER JR.

        I, Alfred C. Pfeiffer Jr., do declare and state as follows:

        1.        I am a partner with the law firm of Latham & Watkins LLP, which has been retained

by Dairy Farmers of America, Inc. and Dairy Marketing Services, LLC (collectively, “DFA”) in

connection with this Action. I submit this declaration in support of DFA’s concurrently filed Reply

in Support of Emergency Motion to Reconsider.

        2.        Attached as Exhibit 1 is a true and accurate copy of Ctrs. for Disease Control &

Prevention, Coronavirus Disease 2019 (COVID-19): Cases in the U.S., https://www.cdc.gov/

coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated June 1, 2020).

        3.        Attached as Exhibit 2 is a true and accurate copy of Max Mitchell, Masks, Sanitizer

and Measuring Tape: What Jury Trials May Look Like Post-COVID, Legal Intelligencer (May

27,    2020),     https://www.law.com/2020/05/27/masks-sanitizer-and-measuring-tape-what-jury-

trials-may-look-like-post-covid/.

        4.        Attached as Exhibit 3 is a true and accurate copy of Tracy Leturgey, How Ashland’s

First Jury Trial Amid COVID-19 Pandemic Gained National Attention, Ashland Source (May 5,
              Case 2:16-cv-00287-cr Document 217 Filed 06/02/20 Page 2 of 6




2020),          https://www.ashlandsource.com/news/how-ashlands-first-jury-trial-amid-covid-19-

pandemic-gained-national-attention/article_88513d4a-8efb-11ea-bd88-6feeb245668c.html.

         5.      Attached as Exhibit 4 is a true and accurate copy of General Order, Court

Operations and Access During COVID-19 Pandemic (W.D.N.Y. May 13, 2020), https://www.

nywd.uscourts.gov/sites/nywd/files/COVID-19%20Order%20-%20Court%20Operations%20and

%20Access%20During%20COVID-19%20Pandemic%20%282020-05-13%29.pdf.

         6.      Attached as Exhibit 5 is a true and accurate copy of Dorothy Atkins, Cisco, Finjan

IP Trial Delayed Until October Due to Pandemic, Law360 (May 26, 2020), https://www.law360

.com/articles/1276492/cisco-finjan-ip-trial-delayed-until-october-due-to-pandemic.

         7.      Attached as Exhibit 6 is a true and accurate copy of Rebecca Davis O’Brien, Is

Anywhere Safe for a Jury Trial During the Covid-19 Pandemic? Try a School Gym, Wall Street

J. (May 19, 2020), https://www.wsj.com/articles/is-anywhere-safe-for-a-jury-trial-during-the-

covid-19-pandemic-try-a-school-gym-11589893201.

         8.      Attached as Exhibit 7 is a true and accurate copy of Letter from Chief Judge Jon D.

Levy to Members of Maine’s Federal Bar (May 22, 2020), https://www.med.uscourts.gov/

opt/sites/default/files/BAR_LETTER.pdf.

         9.      Attached as Exhibit 8 is a true and accurate copy of the Second Updated Order

Regarding Court Operations, In re COVID-19 (Coronavirus) Pandemic, No. OE-144 (Mass. May

26, 2020), https://www.mass.gov/doc/sjc-second-updated-order-re-court-operations-under-the-

exigent-circumstances-created-by-covid/download.

         10.     Attached as Exhibit 9 is a true and accurate copy of General Order 20-21, In re

Coronavirus Public Emergency (D. Mass. May 27, 2020), http://www.mad.uscourts.gov/




                                                  2
          Case 2:16-cv-00287-cr Document 217 Filed 06/02/20 Page 3 of 6




general/pdf/announce/Gen.Order20-21Coronavirus-SecondSupp.OrderConcerningJuryTrialsand

OtherProceedings05272020.pdf.

       11.    Attached as Exhibit 10 is a true and accurate copy of N.H. Supreme Court, Third

Renewed and Amended Order Suspending In-Person Court Proceedings ¶ 6 (May 21, 2020),

https://www.courts.state.nh.us/supreme/orders/5-21-20-Third-Renewed-and-Amended-Order-

Suspending-In-Person-Court-Proceedings-Relating%20to-Superior-Court.pdf.

       12.    Attached as Exhibit 11 is a true and accurate copy of Andy Hershberger, WMUR9,

NH Courts Postpone Jury Trials Indefinitely (Apr. 24, 2020), https://www.wmur.com/article/nh-

courts-postpone-jury-trials-indefinitely/32271820.

       13.    Attached as Exhibit 12 is a true and accurate copy of Me. Judicial Branch, Revised

Emergency Order and Notice from the Maine Supreme Judicial Court (May 28, 2020),

https://www.courts.maine.gov/covid19/pmo-sjc-1.pdf.

       14.    Attached as Exhibit 13 is a true and accurate copy of N.Y. Commissioner of Jurors,

Notice from the Commissioner of Jurors re: Coronavirus and Flu, http://www.nyjuror.gov/pdfs

/Coronavirus-Memo.pdf (last visited June 2, 2020).

       15.    Attached as Exhibit 14 is a true and accurate copy of Ct. Judicial Branch, COVID-

19 Information from the Connecticut Judicial Branch, https://jud.ct.gov/COVID19.htm (last

updated May 29, 2020).

       16.    Attached as Exhibit 15 is a true and accurate copy of Ct. Law Tribune Editorial Bd.,

The Danger of Disappearing Jury Trials, During and After the Pandemic, Ct. Law Tribune (May

14, 2020), https://www.law.com/ctlawtribune/2020/05/14/the-danger-of-disappearing-jury-trials-

during-and-after-the-pandemic/.




                                               3
              Case 2:16-cv-00287-cr Document 217 Filed 06/02/20 Page 4 of 6




         17.     Attached as Exhibit 16 is a true and accurate copy of General Order, In re Court

Operations Under the Exigent Circumstances Created by COVID-19 (D. Ct. May 19, 2020),

http://www.ctd.uscourts.gov/sites/default/files/20-17_-COVID-19-General-Order-Re-Jury-

Trials.pdf.

         18.     Attached as Exhibit 17 is a true and accurate copy of Tx. Supreme Court,

Seventeenth Emergency Order Regarding the COVID-19 State of Disaster (May 26, 2020),

http://www.txcourts.gov/media/1446702/209071.pdf.

         19.     Attached as Exhibit 18 is a true and accurate copy of Angela Morris, Texas Jury

Trials to Resume This Summer Under Experimental Program, Tx. Lawyer (May 27, 2020),

https://www.law.com/2020/05/27/texas-jury-trials-to-resume-this-summer-under-experimental-

program/.

         20.     Attached as Exhibit 19 is a true and accurate copy of Calvin Cutler, Scott Expands

Social Gatherings to 25, Opens “Interior Maintenance” Businesses Monday, WCAX3 (May 29,

2020),          https://www.wcax.com/content/news/Hair-salons-to-reopen-Gov-Scott-expected-to-

address-timeline-570859351.html.

         21.     Attached as Exhibit 20 is a true and accurate copy of Peter Hirschfeld, Scott Allows

Gyms, Spas to Reopen, and Announces “Pilot Project” for Tourism Industry, Vt. Public Radio

(May 29, 2020), https://www.vpr.org/post/scott-allows-gyms-spas-reopen-and-announces-pilot-

project-tourism-industry.

         22.     Attached as Exhibit 21 is a true and accurate copy of Darren Marcy, Vermont

Summer Festival Horse Show Canceled for 2020, Manchester J. (June 1, 2020), https://www.

manchesterjournal.com/stories/vermont-summer-festival-horse-show-canceled-for-2020,605949.




                                                  4
           Case 2:16-cv-00287-cr Document 217 Filed 06/02/20 Page 5 of 6




         23.     Attached as Exhibit 22 is a true and accurate copy of Vt. Agency of Commerce &

Cmty. Dev., Certificate of Compliance, https://accd.vermont.gov/sites/accdnew/files/documents/

Be%20Smart%2C%20Stay%20Safe%20-%20Certificate%20of%20Compliance.pdf (last visited

June 2, 2020).

         24.     Attached as Exhibit 23 is a true and accurate copy of Ctrs. for Disease Control &

Prevention, Coronavirus in the United States—Considerations for Travelers, https://www.cdc.gov

/coronavirus/2019-ncov/travelers/travel-in-the-us.html (last updated May 28, 2020).

         25.     Attached as Exhibit 24 is a true and accurate copy of Cat Viglienzoni, Vt. Social

Gathering Limit to Be Loosened Friday, WCAX3 (May 27, 2020), https://www.wcax.com/content

/news/Gov-Scott-to-provide-update-on-the-states-COVID-19-response-570795541.html.



         I declare under penalty of perjury under the laws of the United States that the foregoing

is true and correct.



Dated:     June 2, 2020


                                                     Alfred C. Pfeiffer Jr.
                                                     of LATHAM & WATKINS LLP




                                                 5
          Case 2:16-cv-00287-cr Document 217 Filed 06/02/20 Page 6 of 6




                               CERTIFICATE OF SERVICE

       I hereby certify that on June 2, 2020, I electronically filed with the Clerk of Court the
foregoing document using the CM/ECF system and served the below parties via email. The
CM/ECF system will provide service of such filing via Notice of Electronic Filing (NEF) to the
NEF parties:

       Joel G. Beckman, Esq. (jbeckman@nbparis.com)
       Gary L. Franklin, Esq. (gfranklin@primmer.com)
       William C. Nystrom, Esq. (wnystrom@nbparis.com)
       Elizabeth A. Reidy, Esq. (ereidy@nbparis.com)
       Dana A. Zakarian, Esq. (dzakarian@nbparis.com)

Dated: June 2, 2020                                 /s/ Alfred C. Pfeiffer Jr.
                                                   Alfred C. Pfeiffer Jr. (admitted pro hac vice)
                                                   LATHAM & WATKINS LLP
                                                   505 Montgomery Street, Suite 2000
                                                   San Francisco, CA 94111
                                                   Telephone: 415-391-0600
                                                   Facsimile: 415-395-8095
                                                   Email: al.pfeiffer@lw.com
